REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments, the rejection of claims 1-21 under 35 U.S.C. 112 (b) have been overcome since the claims have been amended to recite the limitations “wherein the organism is configured to be lysed to release the first barcode nucleic acid”, and therefore it is now clear how a barcode nucleic acid comprised within an organism, such as a plasmid, can form a hybridized complex with the second barcode nucleic acid and a genome-related nucleic acid in a compartment.  Applicant points to paragraph 37 of the specification for further description of obtaining a hybridized complex, including cell lysis to release, for example, mRNA and the first barcode nucleic acid derived from the first bead.  In addition, the claims have been amended to recite “an organism containing a first barcode nucleic acid corresponding to imaging data of the first bead”, and therefore it is now clear that a first bead may have more than one imaging characteristic, such as size, color, and intensity to distinguish a plurality of compartments by the imaging characteristics of the first bead.  Applicant points to paragraph 27 of the specification for further description of first beads that may be present in any one compartment and that may have a variety of imaging characteristics. 
As previously indicated, the claimed invention is novel and unobvious over the closest prior art of Fan et al. (U.S. Patent Pub. No. 2018/0088112) and Sims et al. (WO 2016/191533), and no other prior art references were identified that teach a method for integrally detecting nondestructive measurement information and genome-related information of single cells as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637